Exhibit 10.68

2000 DUN & BRADSTREET CORPORATION

NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN

STOCK OPTION AWARD

[DATE]

This STOCK OPTION AWARD (this “Award”) is being granted to                     
(the “Participant”) as of the      day of         , 2012 (the “Grant Date”) by
THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to the 2000 DUN &
BRADSTREET CORPORATION NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN as amended
(the “Plan”). Capitalized terms not defined in this Award have the meanings
ascribed to them in the Plan.

1. Grant of Stock Option. The Company hereby grants to the Participant pursuant
to the Plan the right and option (an “Option”) to purchase, subject to the terms
of this Award and the Plan and subject to the vesting provisions of Section 3,
all or any part of the aggregate of                  shares of the Company’s
common stock, par value $0.01 per share (the “Shares”), at a purchase price per
Share of $         (the “Option Price”). This Option is a non-qualified stock
option and, accordingly, does not qualify as an incentive stock option under
Section 422 of the Code.

2. Term of Option. This Option shall expire on the tenth (10) anniversary of the
Grant Date (the “Expiration Date”) and must be exercised, if at all, on or
before the earlier of the Expiration Date or the date on which this Option is
earlier terminated in accordance with the provisions of Section 4 of this Award.

3. Vesting. Except as otherwise provided herein, this Option shall vest and
become exercisable on the first anniversary of the Grant Date. Except as
provided in Section 4(c), this Option shall cease to vest upon the Participant’s
termination of service, and may be exercised after the Participant’s date of
termination only as set forth below.

4. Termination of Service.

(a) Exercisability Upon Termination of Service by Death. If the Participant’s
service with the Company terminates by reason of death on or after the first
anniversary of the Grant Date, the unexercised portion of such Option may
thereafter be exercised during the shorter of (A) the remaining term of the
Option or (B) five years after the date of death.



--------------------------------------------------------------------------------

(b) Exercisability Upon Termination of Service by Disability or Retirement. If
the Participant’s service with the Company terminates by reason of Disability or
Retirement on or after the first anniversary of the Grant Date, the unexercised
portion of the Option may thereafter be exercised during the shorter of (A) the
remaining term of the Option or (B) five years after the date of such
termination of service, provided, however, that if the Participant dies within a
period of five years after such termination of service, the unexercised portion
of the Option may thereafter be exercised during the shorter of (i) the
remaining term of the Option or (ii) the period that is the longer of (A) five
years after the date of such termination of service or (B) one year after the
date of death.

(c) Vesting and Exercisability Upon Termination of Service by Death, Disability
or Retirement During First Year of Grant. If the Participant’s service with the
Company terminates by reason of death, Disability or Retirement prior to the
first anniversary of the Grant Date, then a pro rata portion of such Option
shall immediately vest in full and may be exercised thereafter during the
shorter of (A) the remaining term of such Option or (B) five years after the
date of such termination of service, for a prorated number of Shares (rounded
down to the nearest whole Share) equal to (x) the number of Shares subject to
such Option multiplied by (y) a fraction the numerator of which is the number of
days the Participant served on the Board subsequent to the Grant Date and the
denominator of which is 365.

(d) Effect of Other Termination of Service. If a Participant’s service with the
Company terminates for any reason other than death, Disability or Retirement,
the unexercised vested portion of such Option shall terminate thirty days
following such termination of service.

5. Manner of Exercise.

(a) Option Exercise and Issuance of Shares. Until the Company determines
otherwise, Option exercises and delivery of Shares will be administered by an
independent third-party broker selected from time to time by the Company.

(b) Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Company, with
all applicable laws concerning the issuance of Shares including, without
limitation, the Company’s insider trading policy.

 

-2-



--------------------------------------------------------------------------------

(c) Tax Withholding.

(i) The Participant acknowledges that, regardless of any action taken by the
Company, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefit tax, payment on account or other tax-related items related
to the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company. The
Participant further acknowledges that the Company (1) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Option, including, but not limited to, the grant, vesting
or exercise of the Option, the subsequent sale of Shares acquired pursuant to
the settlement and the receipt of any dividends; and (2) does not commit to and
is under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.

(ii) Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company to
satisfy Tax-Related Items. In this regard, the Participant authorizes the
Company, or its agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:
(1) withholding from a payment of cash or check from the Participant,
(2) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company; or (3) withholding from proceeds of the sale of
the Shares either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization).

(iii) Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates.

(iv) Finally, the Participant agrees to pay to the Company any amount of
Tax-Related Items that the Company may be required to withhold or account for as
a result of the Participant’s participation in the Plan that cannot be satisfied
by the means previously described.

 

-3-



--------------------------------------------------------------------------------

The Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.

6. Transferability of Option. This Option may be irrevocably transferred for no
consideration to any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, of the Participant, trusts for the exclusive benefit of these
persons, and any other entity owned solely by these persons, pursuant to the
Plan. An Option exercisable after the death of the Participant (or, to the
extent the Option has been transferred to an Eligible Transferee) may be
executed by the legatees, personal representatives or distributees of the
Participant (or, to the extent the Option has been transferred to an Eligible
Transferee, the legatees, personal representatives or distributees of the
Eligible Transferee).

7. Change in Control. The unexercised portion of this Option shall vest in full
upon the occurrence of a Change in Control.

8. Adjustments Upon Capitalization Events. The terms of this Option, including
the number of Shares subject to this Option and the exercise price, shall be
adjusted in accordance with Section 8(a) of the Plan as the Board determines is
equitably required in the event the Company effects one more share dividends,
share splits, reorganization, recapitalization, merger, consolidation, spin-off,
combination or exchange of Shares or other corporate exchange, or any other
distribution to shareholders of Shares other than cash dividends or any
transaction similar to the foregoing.

9. Privileges of Stock Ownership. The Participant shall not have any of the
rights of a shareholder of the Company with respect to any Shares until the
Shares are issued to the Participant and no adjustment shall be made for cash
distributions in respect of such Shares for which the record date is prior to
the date upon which such the Participant or Eligible Transferee shall become the
holder of record thereof.

10. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Office of the Corporate Secretary Department,
The Dun & Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey
07078. The Plan and this Award constitute the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof and supersede
all prior understandings and agreements with respect to such

 

-4-



--------------------------------------------------------------------------------

subject matter. To the extent any provision of this Award is inconsistent or in
conflict with any term or provision of the Plan, the Plan shall govern. Any
action taken or decision made by the Board arising out of or in connection with
the construction, administration, interpretation or effect of this Award shall
be within its sole and absolute discretion and shall be final, conclusive and
binding on the Participant and all persons claiming under or through the
Participant.

11. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

12. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

13. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan and before taking any action related to the Plan.

14. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.

15. Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

-5-



--------------------------------------------------------------------------------

16. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Option shall not operate or be construed as a waiver of
any other provision of the Option, or of any subsequent breach by the
Participant or any other Participant.

17. Governing Law.

(a) The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern exclusively all matters
arising out of or relating to this Award, including, without limitation, its
validity, interpretation, construction, performance, and enforcement.

(b) Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.

(c) Each of the Company and the Participant waives, to the fullest extent
permitted by law, (i) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Award brought in any court of the State of New Jersey, U.S.A., or the United
States District Court for the District of New Jersey, including, without
limitation, a motion to dismiss on the grounds of forum non conveniens or lack
of subject matter jurisdiction; and (ii) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.

(d) Each of the Company and the Participant submits to the exclusive
jurisdiction (both personal and subject matter) of (i) the United States
District Court for the District of New Jersey and its appellate courts, and
(ii) any court of the State of New Jersey, U.S.A., and its appellate courts, for
the purposes of all legal actions and proceedings arising out of or relating to
this Award.

18. Appendix. Notwithstanding any provisions in this Award, the Option shall be
subject to any special terms and conditions set forth in any Appendix to this
Award for the Participant’s country. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Option.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Stock Option Award has been duly executed as of the
date first written above.

THE DUN & BRADSTREET CORPORATION

 

By:  

 

Name:   Title:   Senior Vice President, General Counsel and Corporate Secretary

 

-7-



--------------------------------------------------------------------------------

APPENDIX

2000 DUN & BRADSTREET CORPORATION

NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN

STOCK OPTION AWARD

This Appendix includes additional terms and conditions that govern the Options
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix forms part of the Award. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Award or the
Plan.

This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2012. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date at the time the Participant exercises the Option
and purchases Shares, or when the Participant subsequently sells the Shares
purchased under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, the Participant understands that if he or she a citizen or resident of
a country other than the one in which the Participant is currently working,
transfers employment after the Grant Date, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank on Form Z10. No report is required
for payments less than €12,500.

 

-8-